Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	IN THE SPECIFICATION:
	Paragraph [0040], Line 4: changed “Fig. 3” to --Fig. 4--.

	IN THE CLAIMS:
	CLAIM 25, LINE 1: changed “22” to --24--.
3.	The specification has been amended to refer to the correct figure (see Brief Description [0007] and at least para. [0078, 0080]).  The change to claim 25 corrects antecedence issue relative to “the vehicle-stop torque” which is introduced in intervening claim 24 (note claims 6 and 7 which are similarly recited).

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1, 6, 7 and 9-38 are allowed.  As per claims 1 and 21, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are of general background information.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661